This appeal is from a determination of a deficiency in income taxes for the year 1920 of $2,087.72, and for the year 1921 of $171.78 — total $2,259.50 — subject to an overassessment for the year 1919 of $2,206.63.
FINDINGS OF FACT.
It was agreed by the parties that the facts in this appeal an, in all material phases, identical with the facts in the Appeal of William B. Foster, 2 B. T. A. 179, and that the decision in that appeal should control this appeal.
*181DECISION.
The determination of the Commissioner is approved, and, by reason of the over assessment for 1919, final determination will be made on consent or 10 days’ notice, under Rule 50.